

 
 

 
 
 
Exhibit 10.33
 
 
 
 
 
 
 
 
 
 
BRUNSWICK RESTORATION PLAN
 
(As Amended and Restated Effective January 1, 2009)

 
 
 





TABLE OF CONTENTS
 


 
 
Page
SECTION 1     GENERAL
  1
Item 1.1
History, Purpose and Effective Date
1
Item 1.2
Definitions, References
1
Item 1.3
Plan Administration, Source of Benefit Plans
1
Item 1.4
Applicable Laws
1
Item 1.5
Plan Year
1
Item 1.6
Accounting Date
1
Item 1.7       Gender and Number 1 Item 1.8    Notices
                                          1
Item 1.9 Limitations on Provisions 1 Item 1.10 Claims and Review Procedures  1  
   
SECTION 2   PARTICIPATION
    2
Item 2.1
Eligibility to Participate
2
Item 2.2
Beneficiary
2
Item 2.3
Termination of Participation
2
Item 2.4
Plan Not Contract of Employment
2
   
 
SECTION 3   ACCOUNTS AND CONTRIBUTIONS
2
Item 3.1
Participant Accounts
2
Item 3.2       Supplemental Elective Contributions   2 Item 3.3 Restoration
Matching Contributions  2 Item 3.4 Restoration Profit Sharing Contributions  2  
   
SECTION 4   PLAN ACCOUNTING
    3
Item 4.1
Adjustment of Accounts
3
Item 4.2
Statement of Accounts
3
   
 
SECTION 5   PAYMENT OF PLAN BENEFITS
 
3
Item 5.1
Distribution on Termination
3
Item 5.2    Effect of Change in Control   3 Item 5.3 Additional Distribution and
Withdrawal Rights for Deferred Compensation Accounts  3 Item 5.4 Distributions
to Persons under Disability  3 Item 5.5 Benefits May Not Be Assigned or
Alienated  3 Item 5.6    Withholding for Tax Liability  3      
SECTION 6   COMMITTEE
    4 Item 6.1 Powers of Committee  4 Item 6.2 Delegation by Committee  4 Item
6.3 Information to be Furnished to Committee 4 Item 6.4 Liability and
Indemnification of Committee 4       SECTION 7   AMENDMENT AND TERMINATION  4


 
 
 



BRUNSWICK RESTORATION PLAN
 


 
SECTION 1
 
General
 
1.1.  History, Purpose and Effective Date.  Brunswick Corporation (the
“Company”) has previously established the Brunswick Rewards Plan and the
Brunswick Retirement Savings Plan (“Savings Plan”) to provide retirement and
other benefits to or on behalf of its eligible employees and those of its
affiliates which, with the consent of the Company, adopt the Rewards Plan and/or
the Savings Plan.  The Company also previously maintained the Brunswick Rewards
Plan with Variable Profit Sharing which was merged with and into the Rewards
Plan effective January 1, 2008 (the Brunswick Rewards Plan and the Brunswick
Rewards Plan with Variable Profit Sharing are referred to hereafter as the
“Rewards Plan”).  Contrary to the desire of the Company, the amount of the
employer contributions which may be made to the Rewards Plan and the Savings
Plan by or for the benefit of employees may be limited by reason of the
application of certain provisions of the Internal Revenue Code of 1986, as
amended (the “Code”).  Therefore, the Company established the Brunswick
Restoration Plan (the “Plan”), effective as of January 1, 2000, to assure that
affected individuals would receive benefits in an amount comparable to the
amount that they would have received if certain limitations of the Code were not
applicable to the Rewards Plan and the Savings Plan.  Effective January 1, 2002,
the Plan was amended to permit Participants to make “Supplemental Elective
Contributions” to the Plan (defined below), to cause the “Restoration Matching
Contributions” (defined below) to be based on such Supplemental Elective
Contributions, and to reflect changes made to the Rewards Plan and Savings
Plan.  Effective January 1, 2004 the Plan was amended and restated to provide
for participation by participants in the Rewards Plan and to clarify the impact
on benefits under the Plan of a Participant’s deferral of compensation under the
Company’s Automatic Deferred Compensation Plan or Elective Deferred Compensation
Plan.  Effective July 1, 2004, the Plan was amended and restated to provide for
the establishment of “Deferred Compensation Accounts” (defined below) for
amounts deferred under the Brunswick Corporation Elective Deferred Compensation
Plan.  Effective July 13, 2005, the Plan was amended and restated to modify the
eligibility provisions in certain respects.  The Plan was further amended and
restated effective as of January 1, 2009 to comply with the requirements of Code
Section 409A and the final regulations issued thereunder.   The Company and any
affiliate of the Company which adopts the Plan for the benefit of its eligible
employees are referred to below, collectively, as the “Employers” and
individually as an “Employer”.
 
1.2.  Definitions, References.  Unless the context clearly requires otherwise,
any word, term or phrase used in the Plan shall have the same meaning given to
it under the terms of the Rewards Plan or the Savings Plan, whichever is
applicable.  Any reference in the Plan to a provision of the Rewards Plan or the
Savings Plan shall be deemed to include reference to any comparable provision of
any amendment of that plan.
 
1.3.  Plan Administration, Source of Benefit Payments.  The authority to control
and manage the operation and administration of the Plan shall be vested in the
Human Resources and Compensation Committee (the “Committee”) of the Board of
Directors of the Company.  In controlling and managing the operation and
administration of the Plan, the Committee shall have the rights, powers and
duties set forth in Section 6.  The amount of any benefit payable under the Plan
shall be paid from the general revenues of the Company.  The Company’s
obligation under the Plan shall be reduced to the extent that any amounts due
under the Plan are paid from one or more trusts, the assets of which are subject
to the claims of general creditors of the Company or any affiliate thereof;
provided, however, that, nothing in this Plan shall require the Company to
establish any trust to provide benefits under the Plan.
 
1.4.  Applicable Laws.  The Plan shall be construed and administered in
accordance with the laws of the State of Illinois to the extent that such laws
are not preempted by the laws of the
United States of America.
 
1.5.  Plan Year.  The “Plan Year” shall be the calendar year.
 
1.6.  Accounting Date.  The “Accounting Date” shall be the last business day of
each month and each additional date specified by the Committee.
 
1.7.  Gender and Number.  Where the context admits, words in one gender shall
include the other gender, words in the singular shall include the plural and the
plural shall include the singular.
 
1.8.  Notices.  Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of the Company, at its principal
executive offices.  Any notice required under the Plan may be waived by the
person entitled to notice.
 
1.9.  Limitations on Provisions.  The provisions of the Plan and the benefits
provided hereunder shall be limited as described herein.  Any benefit payable
under the Rewards Plan or the Savings Plan shall be paid solely in accordance
with the terms and conditions of the Rewards Plan or the Savings Plan, as
applicable, and nothing in this Plan shall operate or be construed in any way to
modify, amend, or affect the terms and provisions of the Rewards Plan or the
Savings Plan.
 
1.10.  Claims and Review Procedures.  The claims procedure applicable to claims
and appeals of denied claims under the Rewards Plan or the Savings Plan shall
apply to any claims for benefits
          under the Plan and appeals of any such denied claims.

 


 
 
 


SECTION 2
 
Participation
 
2.1.  Eligibility to Participate.  Each employee of an Employer shall be
eligible to participate in the Plan for a Plan Year if such employee is eligible
to participate in the Rewards Plan or the Savings Plan and such employee’s
annual rate of base pay is at least $20,000 over the compensation amount in
effect for such Plan Year under section 414(q)(1)(B) of the Code.  Subject to
subsection 2.3, once an employee has become eligible to participate in the Plan
for a Plan Year, the employee shall continue to be eligible to participate in
the Plan for future Plan Years.  Each eligible employee who makes an effective
“Participation Election” under subsection 3.2 for a Plan Year shall be a
“Participant” with respect to contributions for such Plan Year.  Each person in
whose name an Account (as defined in subsection 3.1) is maintained shall be a
“Participant” with respect to the maintenance, hypothetical investment and
distribution of such Account.
 
2.2.  Beneficiary.  A Participant’s “Beneficiary” under the Plan, with respect
to all amounts other than the Participant’s Deferred Compensation Account (as
defined in subsection 3.1), shall be identical to his beneficiary under the
Rewards Plan or the Savings Plan, whichever the Participant last participated in
at the time of his death, and, with respect to the Participant’s Deferred
Compensation Account, shall be identical to his beneficiary under the Brunswick
Corporation Elective Deferred Compensation Plan.
 
2.3.  Termination of Participation.  Notwithstanding any other provision of the
Plan to the contrary, if the Committee determines that participation by one or
more Participants or Beneficiaries shall cause the Plan to be subject to Part 2,
3 or 4 of Title I of the Employee Retirement Income Security Act of 1974, as
amended, the entire interest of such Participant or Beneficiary under the Plan
shall, in the discretion of the Committee, be segregated from the Plan, and such
Participant(s) or Beneficiary(ies) shall cease to have any interest under the
Plan.
 
2.4.  Plan Not Contract of Employment.  
 
SECTION 3
 
Accounts and Contributions
 
3.1.  Participant Accounts.  The Committee shall maintain a “Supplemental
Elective Contribution Account”, a “Restoration Matching Account” and a
“Restoration Profit Sharing Account”, and such subaccounts as the Committee
deems necessary or appropriate, in the name of each person who is a Participant,
for bookkeeping purposes only.  The Committee shall also maintain a “Deferred
Compensation Account”, and such subaccounts as the Committee deems necessary or
appropriate, in the name of each person who is a participant in the Brunswick
Corporation Elective Deferred Compensation Plan, for bookkeeping purposes only,
representing the balance in the Participant’s Elective Cash Deferral Account
under the Brunswick Corporation Elective Deferred Compensation Plan as of the
close of business on June 30, 2004 and all amounts deferred thereafter under the
Brunswick Corporation Elective Deferred Compensation Plan that are not deferred
into an Elective Stock Deferral Account under such plan.  Such accounts are
sometimes referred to collectively as the Participant’s Accounts and
individually as the Participant’s “Account”.
 
3.2.  Supplemental Elective Contributions.  For any Plan Year, an eligible
employee may file with the Committee a “Participation Election” in accordance
with uniform rules established by the Committee which, in all events, shall be
filed prior to the first day of the Plan Year to which it relates (or within 30
days after the Participant’s hire date, if later).  To the extent that a
Participation Election relates to deferral of performance-based bonus (within
the meaning of Code Section 409A), it shall be made no later than six months
before the end of the performance period or such other time as may be required
under Code Section 409A.  A Participant’s Participation Election shall indicate
the Participant’s agreement to defer from Compensation and have credited to the
Participant’s Accounts the amount of any Pre-Tax Contributions that the
Participant elected to contribute to the Rewards Plan or the Savings Plan for
the Plan Year for which the Supplemental Elective Contributions Participation
Election is made, but that cannot be contributed to such Plan due to the limits
under sections 401(a)(17), 402(g) and 415 of the Code or imposed under the Plan
to enable the Plan to pass the nondiscrimination requirements of sections
401(k)(3) and 401(m)(2) of the Code, or due to the Participant’s deferral of
compensation under the Brunswick Corporation Automatic Deferred Compensation
Plan or the Brunswick Corporation Elective Deferred Compensation Plan.
 
3.3.  Restoration Matching Contributions.  For any Plan Year, the Restoration
Matching Account of a Participant who has made an effective Participation
Election for such Plan Year will be credited with an amount equal to the
remainder of (a) minus (b), where
 
(a) equals (i) the matching rate applicable to the Participant under the Rewards
Plan or the Savings Plan, as applicable, multiplied by (ii) the amount, up to
the maximum percentage of the Participant’s Compensation for such Plan Year
which is eligible for a Matching Contribution under the plan applicable to the
Participant, of Pre-Tax Contributions the Participant elected to contribute to
the Rewards Plan or the Savings Plan, as applicable, for the Plan Year (without
regard to the limits under the Code or imposed under the Rewards Plan or the
Savings Plan, as applicable, to enable such Plan to comply with such limits or
due to the Participant’s deferral of compensation under the Brunswick
Corporation Automatic Deferred Compensation Plan) or the Brunswick Corporation
Elective Deferred Compensation Plan; and
 
(b) equals the Matching Contributions made on the Participant’s behalf under the
Rewards Plan or the Savings Plan, as applicable, for the Plan Year. 
 
3.4.  Restoration Profit Sharing Contributions.  For any Plan Year in which a
Participant participates in the Rewards Plan, such Participant’s Restoration
Profit Sharing Account will be credited with an amount equal to the difference
between (a) the employer profit sharing contributions that would have been
contributed on behalf of the Participant to the Rewards Plan for that Plan Year,
in accordance with the terms thereof, determined without regard to the
limitations of sections 415 or 401(a)(17) of the Code or to the Participant’s
deferral of compensation under the Brunswick Corporation Automatic Deferred
Compensation Plan or the Brunswick Corporation Elective Deferred Compensation
Plan, and (b) the amount of employer profit sharing contributions actually made
to the Rewards Plan on behalf of the Participant.  Credits to the Participant’s
Restoration Profit Sharing Account pursuant to this subsection 3.4 (called
“Restoration Profit Sharing Contributions”) shall be made at the same time that
employer profit sharing contributions would otherwise have been credited to his
account under the Rewards Plan.
 


 
 
 


SECTION 4


Plan Accounting


4.1.  Adjustment of Accounts.  The amounts determined under subsections 3.1,
3.2, 3.3 and 3.4 shall be credited to the appropriate Account of a Participant
in accordance with uniform rules established by the Committee, and thereafter
shall be adjusted from time to time in accordance with procedures established by
the Committee to reflect the increase or decrease in value from the assumed
investment of the Participant’s Account balance in one or more hypothetical
investments that the Committee specifies from time to time.  Such amounts may be
adjusted to reflect employment taxes payable with respect to deferred
compensation prior to termination of employment.  The Committee may not
retroactively eliminate any assumed investment alternative.  To the extent and
in the manner permitted by the Committee, the Participant may elect to have
different portions of his Account balance adjusted for any period on the basis
of different hypothetical investments.  Notwithstanding the election by
Participants of certain hypothetical investments and the adjustment of their
Accounts based on such investment decisions in accordance with uniform rules
established by the Committee, the Plan does not require, and no trust or other
instrument maintained in connection with the Plan shall require, that any assets
or amounts which are set aside in trust or otherwise for the purpose of paying
Plan benefits shall actually be invested in the investment alternatives selected
by Participants.


4.2.  Statement of Accounts.  As soon as practicable after the last day of each
Plan Year, the Committee will cause to be delivered to each Plan Participant a
statement of the balances 
of his Plan Accounts as of that day.
 

 
SECTION 5
 
Payment of Plan Benefits
 
5.1.  Distribution on Termination.  Subject to the following provisions of this
Section 5, as of the Accounting Date coincident with or next following a
Participant’s termination date, there shall be payable to him or, in the event
of his death, to his Beneficiary an amount equal to the entire balance of his
Accounts in a lump sum payment in cash and such amount shall be paid to the
Participant (or his Beneficiary) as soon as practicable following such
Accounting Date; provided, however, that distribution due to termination of
employment (other than on account of death) to a Participant who is an executive
officer or corporate officer or an employee in Salary Grade 21 or above shall
not be made until the date which is six months after the date the Participant
ceases to be employed by the Company and its affiliates.  Notwithstanding the
foregoing, if, as of a Participant’s termination date, the sum of the
Participant’s age and years of service with the Company and its affiliates
equals or exceeds 65 and the Participant has so elected in an effective
“Distribution Election” under the Brunswick Corporation Elective Deferred
Compensation, the balance in the Participant’s Deferred Compensation Account as
of December 31, 2004, and earnings thereon, shall be distributed, in accordance
with rules and procedures adopted by the Committee, in annual installments over
a period not exceeding five years beginning in the month of January following
the Participant’s termination date.
 
5.2.  Effect of Change In Control.  During the period beginning 30 days prior to
and ending 12 months after a Change in Control of the Company, the Committee, in
its discretion, may terminate the Plan, in which case the entire balance of all
Participants’ Accounts shall be distributed in an immediate lump sum payment in
accordance with the requirements of Code Section 409A.  For this purpose,
“Change in Control” of the Company shall have the meaning ascribed to such term
under Code Section 409A and applicable regulations issued thereunder; provided,
however, in no event shall an acquisition of assets under Treasury Regulation
1.409A-3(i)(5)(vii) constitute a change in control event, unless such event is
also a sale or disposition of all or substantially all of the Company’s assets.
 
5.3.  Additional Distribution and Withdrawal Rights for Deferred Compensation
Accounts.  Amounts in a Participant’s Deferred Compensation Account may be
distributed prior to the Participant’s termination date in accordance with an
effective “Distribution Election” under the Brunswick Corporation Elective
Deferred Compensation Plan.  In addition, in the event of an “Unforseeable
Financial Emergency”, a Participant may, in accordance with rules and procedures
established by the Committee, make a withdrawal from his Deferred Compensation
Account of up to the amount reasonably needed to satisfy the Unforseeable
Financial Emergency (including amounts necessary to pay income taxes or
penalties reasonably anticipated to result from the withdrawal).  “Unforseeable
Financial Emergency” shall mean a severe financial hardship of the Participant
resulting from an illness or accident of the Participant or the Participant’s
spouse or dependent, loss of the Participant’s property due to casualty, or
other similar extraordinary and unforseeable circumstances arising as a result
of events beyond the control of the Participant, and shall be determined by the
Committee in its discretion in accordance with the requirements of Code Section
409A.
 
5.4.  Distributions To Persons Under Disability.  In the event a Participant or
his Beneficiary is declared incompetent and a conservator or other person
legally charged with the care of his person or of his estate is appointed, any
benefit to which such Participant or Beneficiary is entitled under the Plan
shall be paid to such conservator or other person legally charged with the care
of his person or of his estate.
 
5.5.  Benefits May Not Be Assigned or Alienated.  The benefit payable to any
Participant or Beneficiary under the Plan may not be voluntarily or
involuntarily assigned or alienated. Notwithstanding the foregoing, vested Plan
benefits may be transferred to an alternate payee (within the meaning of Code
Section 414(p)(8)) pursuant to a domestic relations order that the Committee
determines satisfies the criteria set forth in paragraphs (1), (2), and (3) of
Code Section 414(p) (a “DRO”).  Any benefits payable to an alternate payee under
the Plan will be paid in a lump sum payment as soon as practicable after the
Committee determines the order satisfies the requirements of a DRO.
 
5.6.  Withholding for Tax Liability.  The Company may reduce any Account balance
to reflect the payment of any taxes due on amounts deferred under the Plan and
may withhold or cause to be withheld from any payment of benefits made pursuant
to the Plan any taxes required to be withheld and such sum as the Company may
reasonably estimate to be necessary to cover any taxes for which the Company may
be liable and which may be assessed with regard to such payment.
 




 
 
 


SECTION 6


Committee


6.1.  Powers of Committee.  Responsibility for the day-to-day administration of
the Plan shall be vested in the Committee.  The authority to control and manage
all other aspects of the operation and administration of the Plan shall also be
vested in the Committee.  The Committee is authorized to interpret the Plan, to
establish, amend, and rescind any rules and regulations relating to the Plan, to
determine the terms and provisions of any agreements made pursuant to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.  Except as otherwise specifically provided by the
Plan, any determinations to be made by the Committee under the Plan shall be
decided by the Committee in its sole discretion.  Any interpretation of the Plan
by the Committee and any decision made by it under the Plan is final and binding
on all persons.


6.2.  Delegation by Committee.  The Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it.  Any such allocation or delegation may be revoked by the
Committee at any time.  Until the Committee takes action to the contrary, the
powers and responsibilities of the Committee shall be delegated to the Vice
President and Chief Human Resources Officer (or his delegate) of the Company,
subject to such direction as may be provided to the Vice President and Chief
Human Resources Officer or his delegate from time to time by the Committee.


6.3.  Information to be Furnished to Committee.  The Employers shall furnish the
Committee with such data and information as may be required for it to discharge
its duties.  The records of the Employers as to an employee’s or Participant’s
employment, termination of employment, leave of absence, reemployment and
Eligible Compensation shall be conclusive on all persons unless determined to be
incorrect.  Participants and other persons entitled to benefits under the Plan
must furnish the Committee such evidence, data or information as the Committee
considers desirable to carry out the Plan.


6.4.  Liability and Indemnification of Committee.  No member or authorized
delegate of the Committee shall be liable to any person for any action taken or
omitted in connection with the administration of the Plan unless attributable to
his own fraud or willful misconduct; nor shall the Employers be liable to any
person for any such action unless attributable to fraud or willful misconduct on
the part of a director or employee of the Employers.  The Committee, the
individual members thereof, and persons acting as the authorized delegates of
the Committee under the Plan, shall be indemnified by the Company against any
and all liabilities, losses, costs and expenses (including legal fees and
expenses) of whatsoever kind and nature which may be imposed on, incurred by or
asserted against the Committee or its members or authorized delegates by reason
of the performance of a Committee function if the Committee or its members or
authorized delegates did not act dishonestly or in willful violation of the law
or regulation under which such liability, loss, cost or expense arises.  This
indemnification shall not duplicate but may supplement any coverage available
under any applicable insurance.
 
 
SECTION 7
 
Amendment and Termination
 
The Company may, at any time, amend or terminate the Plan; provided, however,
that subject to the provisions of the following sentence, neither an amendment
nor a termination shall adversely affect the rights of any Participant or
Beneficiary under the Plan.  The Company, by Plan amendment or termination, may
prospectively (a) modify or eliminate the right to have amounts credited to any
Restoration Matching Account or Restoration Profit Sharing Account of any
Participant and (b) prospectively change the rate at which earnings are credited
to Account balances and or the hypothetical investment
vehicles.  Notwithstanding the foregoing provisions of this Section 7, the
Company may amend or terminate the Plan at any time, to take effect
retroactively or otherwise, as deemed necessary or advisable for purposes of
conforming the Plan to any present or future law, regulations or rulings
relating to plans of this or a similar nature.

 
 
 
 



 
EXECUTED at Lake Forest, Illinois this __ day of  ___________________, 2008 to
be effective as indicated herein.
 

     
BRUNSWICK CORPORATION
         
By                                                      
     
Its                                                      
   



 



